Citation Nr: 0603902	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-24 526	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than January 23, 
2003, for an award of nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

K. Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which reinstated the veteran's pension benefits 
effective January 23, 2003.  The Board first considered this 
appeal in June 2004, but remanded the claim for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  All 
requested development has been performed and the matter is 
now properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was awarded nonservice-connected disability 
pension benefits in a March 1991 rating decision and the 
payment of benefits became effective August 1, 1990.

3.  The veteran was advised in an April 24, 1991 award letter 
from VA that monthly payments of an award may be stopped for 
failure to furnish evidence requested.

4.  The veteran did not submit income verification requested 
by VA for August 1994, and his nonservice-connected 
disability pension was suspended.

5.  The veteran submitted an eligibility report on January 
23, 2003, which is interpreted as a request to reinstate his 
pension benefits.

6.  The veteran did not advise VA of his whereabouts between 
July 1994 and January 23, 2003, nor make inquiry with respect 
to his pension benefits.

CONCLUSION OF LAW

Criteria for assignment of an effective date earlier than 
January 23, 2003, for the reinstatement of nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2004 and June 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision, only finding that appellants are entitled to 
VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in June 2005 that he had no additional 
evidence to substantiate his claim.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that VA was aware of his whereabouts at 
all pertinent times and that his nonservice-connected pension 
benefits should not have been suspended based on his failure 
to provide income verification from 1994 to 2003.  In some of 
his written statements, including his VA Form 9 submitted in 
August 2003, the veteran requests that he receive pension 
benefits back to 1972.  It appears that his argument with 
respect to the period from 1994 to 2003 is that the 
compensation and pension arm of VA should have been aware of 
his whereabouts because he continued to receive treatment at 
VA medical facilities during the times in question.

The record shows that the veteran was awarded nonservice-
connected disability pension benefits in a March 1991 rating 
decision and payment of benefits became effective August 1, 
1990.  In an April 24, 1991, award letter, VA included its VA 
Form 21-8768 which provides information regarding rights and 
responsibilities once pension benefits have been awarded.  
The form advised that monthly payments of an award may be 
stopped for failure to furnish evidence requested.


The veteran submitted income verification forms, also known 
as Eligibility Verification Reports (EVR), as requested in 
July 1991, October 1992, and August 1993.  On his August 1993 
EVR, the veteran provided VA with a new mailing address and 
payments of his benefits began being made to that address.

In July 1994, VA advised the veteran that his benefit checks 
had been returned as undeliverable.  This notice was sent to 
the address provided by the veteran in August 1993 and it was 
returned as undeliverable.

In August 1994, VA advised the veteran that an EVR must be 
returned immediately or his benefits payable for November 
1994 would be withheld.  This notice was also sent to the 
address provided by the veteran in August 1993 and it was 
returned as undeliverable.  

The veteran did not submit an EVR for 1994.  As such, his 
pension benefits were suspended.  The veteran did not contact 
the RO or any arm of the compensation and pension office of 
VA in 1994 when his benefits were suspended nor at any time 
prior to January 23, 2003.  

On January 23, 2003, the veteran submitted an EVR.  This 
report reflects the same address given to VA in August 1993 
with the addition of an apartment number.  VA interpreted 
this report as a request to reinstate pension benefits and 
the veteran was advised in February 2003 that his pension 
benefits had been reinstated, effective as of the date of 
receipt of the EVR.

The record includes evidence that the veteran participated in 
treatment at VA medical facilities from 1995 to 2003, but 
there is no record of the veteran contacting the compensation 
and pension branch of VA during that time period with any 
inquiry about his pension benefits and/or update of his 
mailing address.  There is no evidence in the record that VA 
medical facilities had an address other than the one address 
of record provided by the veteran.


Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The record clearly shows that the veteran continued to 
participate in medical treatment at VA facilities while his 
pension benefits were suspended from 1994 to 2003.  The 
address of record appears to be the same for both medical 
purposes and compensation and pension purposes and the Board 
notes that the veteran's current address is the same as the 
address from which correspondence was returned in 1993 albeit 
with the addition of an apartment number.  Thus, this case 
seems to turn on whether VA had a duty to ensure that an 
individual working in the medical branch of VA asked the 
veteran what his mailing address was while he was being 
treated so that the address could be relayed to the 
compensation and pension branch of VA.

The Board notes that, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding 
abandonment of a previously adjudicated benefit."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (emphasis in original).  
Additionally, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The veteran did not advise the RO or any arm of the 
compensation and pension branch of VA of his whereabouts 
between July 1994 and January 23, 2003.  Although he has 
psychiatric disability, the Board finds that the veteran 
nonetheless has an obligation to advise VA of his whereabouts 
in order to continue receiving benefits that require him to 
update his eligibility records annually.  Thus, the Board 
finds that the suspension of the veteran's benefits was 
proper as the veteran did not provide VA with the information 
necessary to verify his eligibility from 1994 to 2003.  
Consequently, the January 23, 2003, submission of an EVR was 
appropriately interpreted as a new claim for pension benefits 
and, because entitlement to pension benefits arose prior to 
the date of the receipt of the claim, the correct effective 
date to be assigned under 38 C.F.R. § 3.400 for the 
reinstatement of pension benefits is January 23, 2003, the 
date of claim.  Accordingly, the veteran's request for 
assignment of a date prior to January 23, 2003, is denied.

The Board acknowledges that the veteran requested payment of 
benefits back to 1972, but finds no avenue upon which to 
grant such benefits.  The veteran has not put forth any 
argument with respect to his desire to have benefits paid 
prior to his original grant of entitlement to nonservice-
connected pension benefits in March 1991 and he has not 
asserted that a clear and unmistakable error was committed in 
a prior adjudication.  Thus, the Board finds that, based on 
all evidence of record, assignment of an effective date for 
the reinstatement of benefits prior to January 23, 2003, is 
not warranted.


ORDER

An effective date earlier than January 23, 2003, for the 
award of nonservice-connected disability pension benefits is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


